DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al (US 2020/0022239).
As to claim 1, Hung et al disclose (fig. 1) a method performed by an electronic device (10) for indoor-outdoor detection (indoor lighting environment, outdoor lighting environment), comprising: receiving light intensity data (color spectrum, color temperature, ambient light intensity, ambient light spectral information) from an ambient light sensor (18) in the electronic device (10), (paragraphs [0020]-[0022]); determining (determining) , by one or more hardware processors (16) in the electronic device (10), an indoor-outdoor feature indicator (indoor mixed lighting environment, outdoor lighting environment) based on the light intensity data (color ambient light sensor data measurements); and determining (determining), by the one or more hardware processors (16), whether the electronic device (10) is in an indoor environment (indoor mixed lighting environment) or an outdoor environment (outdoor lighting environment) based on the indoor-outdoor feature indicator (indoor mixed lighting environment, outdoor lighting environment), (paragraphs [0023], [0025]-[0028]).
As to claim 5, Hung et al disclose (fig. 1) the method further comprising: determining (determining) a plurality of indoor-outdoor feature indicators (indoor mixed lighting environment, outdoor lighting environment); wherein determining (determining) whether the electronic device (10) is in the indoor environment (indoor mixed lighting environment) or the outdoor environment (outdoor lighting environment) based on the plurality of indoor-outdoor feature indicators (indoor mixed lighting environment, outdoor lighting environment), (paragraph [0028]).
Allowable Subject Matter
Claims 9-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, the prior art of record fail to teach either singly or in combination a non-transitory memory storage comprising instructions; and one or more hardware processors in communication with the memory storage, wherein the one or more hardware processors execute the instructions to: receive, from the ambient light sensor, light intensity data; determine an indoor-outdoor feature indicator based on the light intensity data; and determine whether the electronic device is in an indoor environment or an outdoor environment based on the indoor-outdoor feature indicator.
Regarding claim 17, the prior art of record fail to teach either singly or in combination a non-transitory computer-readable medium storing computer instructions that when executed by one or more hardware processors in an electronic device, cause the one or more hardware processors to perform operations comprising: receiving, from an ambient light sensor in the electronic device, light intensity data; determining, by the one or more hardware processors in the electronic device, an indoor- outdoor feature indicator based on the light intensity data; and determining, by the one or more hardware processors, whether the electronic device is in an indoor environment or an outdoor environment based on the indoor-outdoor feature indicator.

Claims 2-4, 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fail to teach either singly or in combination and determining, by the electronic device, an out-of-pocket indicator based on the proximity data, determining a general spectral energy value; determining, based on the light intensity data, a spectral energy value of a first frequency region; determining a first indoor-outdoor feature parameter based on a ratio between the spectral energy value of the first frequency region and the general spectral energy value; determining, based on the light intensity data, a spectral energy value of a second frequency region; determining a second indoor-outdoor feature parameter based on a ratio between the spectral energy value of the second frequency region and the general spectral energy value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878